                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               Case No. 18-cv-60705-BLOOM/Valle

GREAT LAKES INSURANCE SE,

        Plaintiff,

v.

THOMAS AARVIK, et al.,

      Defendants.
___________________________________/

               ORDER ON CROSS MOTIONS FOR SUMMARY JUDGMENT

        THIS CAUSE is before the Court upon Plaintiff Great Lakes Insurance SE’s (“Great

Lakes”) Motion for Summary Judgment, ECF Nos. [61] - [63] (“Great Lakes’s Motion”), and

Defendants Thomas Aarvik’s and Cheryl Aarvik’s (“the Aarviks”) Motion for Summary

Judgment, ECF No. [51], (“the Aarviks’s Motion”) (collectively, the “Motions”). The Court has

carefully reviewed the Motions, the record, all supporting and opposing filings, the exhibits

attached thereto, and is otherwise fully advised. For the reasons that follow, Great Lakes’s

Motion is granted and the Aarviks’s Motion is denied.

I.      BACKGROUND

        On January 30, 2018, Great Lakes filed its Complaint against the Aarviks seeking

declaratory judgment that a policy of marine insurance affords no coverage for an incident which

occurred on January 1, 2018. See ECF No. [1]. Great Lakes is a marine insurance company.

ECF No. [62] at ¶ 1.1 The Aarviks are residents of the State of California who sought an

insurance policy on their vessel from Defendant. ECF No. [62] at ¶ 10; ECF No. [51] at ¶¶ 1, 3.


1
 To the extent that Plaintiff or Defendants did not dispute portions of Defendant or Plaintiffs’ Statement
of Material Facts, the Court cites directly to Plaintiff’s or Defendants’ Statements for ease of reference.
                                                           Case No. 18-cv-60705-BLOOM/Valle


       Mr. Aarvik sent a yacht application form to insurance-broker, American Marine

Insurance (the “Retail Broker”), to begin the process of obtaining an insurance policy on a 1993

80 ft. Baia Panther motor yacht (the “Vessel”). ECF No. [62] at ¶ 13; ECF No. [51] at ¶ 14. The

yacht application form, dated November 20, 2017, stated in hand-written words: “There is a

current survey – Pending.” ECF No. [62] at ¶¶ 15-16. On November 20, 2017, the Retail Broker

emailed the yacht application form to Arthur Gallagher (UK) Ltd. (the “Lloyd’s Broker”), along

with a message stating: “There is a pre-purchase survey but [Mr. Aarvik] said he has it in

California and will forward as soon as he makes it there.” Id. at ¶ 16. On November 22, 2017,

the Lloyd’s Broker sent an email to Great Lakes’s marine underwriting manager, Concept

Special Risks Ltd. (“Great Lakes’s Underwriter”), with the identical message concerning the pre-

purchase survey. Id. at ¶ 17.

       On November 22, 2017, Great Lakes issued a quotation for insurance coverage to the

Aarviks. ECF No. [51] at ¶ 1. The quotation states that it is subject to receipt of a “Satisfactory

application form, valuation, out-of-water survey, Concept Letter of Compliance with Survey

Recommendations, hurricane plan.” Id. at ¶ 2 (emphasis added). On December 18, 2018, Great

Lakes received an email from the Lloyd’s Broker relaying that the Aarviks were requesting to

bind coverage pursuant to the November 22, 2017 quotation and requesting 30 days to comply

with the haul out and follow up recommendations. Id. at ¶ 3; ECF No. [62] at ¶ 21. On

December 19, 2017, Great Lakes issued a Temporary Binder, providing hull coverage to the

Aarviks. ECF No. [51] at ¶ 4. Paragraph (r) of the Temporary Binder states:

       Unless we agree in writing to the contrary, if we request a survey of the
       Scheduled Vessel then it is warranted that such survey is in existence prior to the
       effective date of this insurance and a copy of the same must be received by us
       within 30 days of the effective date of this agreement. If the survey makes any
       recommendations with respect to the Scheduled Vessel, then it is warranted that



                                                2
                                                          Case No. 18-cv-60705-BLOOM/Valle


       all such recommendations are completed prior to any loss giving rise to any claim
       hereunder…

ECF No. [62-1] at 14. The Temporary Binder also provides:

           Temporary Binder Pending:

       …

       -Current Out of Water Condition and Valuation Survey

       …

       Warning: Unless the above detailed documents/information are supplied in
       full by the date detailed on this temporary binder, coverage is void from
       inception.

ECF No. [51] at ¶ 5 (emphasis in original). The “date detailed” on the temporary binder is

January 18, 2018. Id. at ¶ 6. There was never a pre-loss or a pre-binding survey in existence. Id.

at ¶ 30.

       On January 1, 2018, the Vessel began taking on water and ultimately submerged until she

rested on the bottom. Id. at ¶ 17. On or before January 18, 2018, Great Lakes’s Underwriter

received a post-incident survey dated January 17, 2018. ECF No. [57-1] at 68:4-11; 69:3-23.

According to the deposition testimony of Mr. B.A. Usher as corporate representative for Great

Lakes’s Underwriter, the survey Great Lakes received did not satisfy the request for a current

out-of-water survey because it is post-incident, whereas “the survey we were requiring was the

existing out-of-water pre-purchase survey that we’d been advised it [sic] was in existence at the

time we offered out quotation.” ECF No. [62] at ¶ 37. Great Lakes provided the Aarviks “30

days to provide the survey to us that was already in existence” due to the Lloyd’s Broker’s

representation that the Aarviks required additional time to produce the survey because “the

survey was in California and the insured was in Florida.” Id. Mr. Usher responded “no” when

asked whether “anybody…indicate[d] to you that there was not a survey in existence.” Id. In an

                                                3
                                                          Case No. 18-cv-60705-BLOOM/Valle


email dated January 24, 2018, the Lloyd’s Broker stated to the Retail Broker: “It was my

understanding from the very first email on this account that there was a pre-purchase survey and

we were going to receive it shortly.” Id. at ¶ 34.

II.      LEGAL STANDARD

         A court may grant a motion for summary judgment “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). The parties may support their positions by citation to the record,

including, inter alia, depositions, documents, affidavits, or declarations. See Fed. R. Civ. P.

56(c).    An issue is genuine if “a reasonable trier of fact could return judgment for the

non-moving party.” Miccosukee Tribe of Indians of Fla. v. United States, 516 F. 3d 1235, 1243

(11th Cir. 2008) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986)). A fact

is material if it “might affect the outcome of the suit under the governing law.” Id. (quoting

Anderson, 477 U.S. at 247-48). The court views the facts in the light most favorable to the

non-moving party and draws all reasonable inferences in the party’s favor.         See Davis v.

Williams, 451 F.3d 759, 763 (11th Cir. 2006). “The mere existence of a scintilla of evidence in

support of the [non-moving party’s] position will be insufficient; there must be evidence on

which a jury could reasonably find for the [non-moving party].” Anderson, 477 U.S. at 252. The

Court does not weigh conflicting evidence. See Skop v. City of Atlanta, Ga., 485 F.3d 1130,

1140 (11th Cir. 2007) (quoting Carlin Comm’n, Inc. v. S. Bell Tel. & Tel. Co., 802 F.2d 1352,

1356 (11th Cir. 1986)).

         The moving party shoulders the initial burden to demonstrate the absence of a genuine

issue of material fact. See Shiver v. Chertoff, 549 F.3d 1342, 1343 (11th Cir. 2008). If a movant

satisfies this burden, “the nonmoving party ‘must do more than simply show that there is some



                                                 4
                                                          Case No. 18-cv-60705-BLOOM/Valle


metaphysical doubt as to the material facts.’” Ray v. Equifax Info. Servs., L.L.C., 327 F. App’x

819, 825 (11th Cir. 2009) (quoting Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475

U.S. 574, 586 (1986)). Instead, “the non-moving party ‘must make a sufficient showing on each

essential element of the case for which he has the burden of proof.’” Id. (quoting Celotex Corp.

v. Catrett, 477 U.S. 317, 322 (1986)). The non-moving party must produce evidence, going

beyond the pleadings, and by its own affidavits, or by depositions, answers to interrogatories,

and admissions on file, designating specific facts to suggest that a reasonable jury could find in

the non-moving party’s favor. Shiver, 549 F.3d at 1343. But even where an opposing party

neglects to submit any alleged material facts in controversy, a court cannot grant summary

judgment unless it is satisfied that all of the evidence in the record supports the uncontroverted

material facts that the movant has proposed. See Reese v. Herbert, 527 F.3d 1253, 1268-69,

1272 (11th Cir. 2008); United States v. One Piece of Real Prop. Located at 5800 S.W. 74th Ave.,

Miami, Fla., 363 F.3d 1099, 1103 n.6 (11th Cir. 2004).

III.   DISCUSSION

       Great Lakes brings six causes of action for declaratory judgment pertaining to the

coverage owed pursuant to the Temporary Binder for damage to the Vessel resulting from the

January 1, 2018 incident. Great Lakes’s Fifth Cause of Action seeks a declaration that the

Aarvik’s breach of the Temporary Binder’s express warranty that there was an existing out of

water survey of the Vessel and that such survey would be received within 30 days of the

effective date of the agreement voids the Temporary Binder and relieves Great Lakes from any

and all liability to the Aarviks under the coverage afforded pursuant to said policy. Because the

Court concludes that the Aarviks breached the express warranty and Great Lakes is relieved from




                                                5
                                                            Case No. 18-cv-60705-BLOOM/Valle


any liability under the Temporary Binder, it need not address Great Lakes’s other requests for

declaratory relief, or Great Lakes’s and the Aarviks’ other grounds for summary judgment.

       The dispute in this case concerns a Temporary Binder issued for a vessel for a marine

insurance policy, thereby giving rise to federal admiralty jurisdiction. See, e.g., St. Paul Fire and

Marine Ins. Co. v. Lago Canyon, Inc., 561 F.3d 1181, 1184 (11th Cir. 2009); All Underwriters v.

Weisberg, 222 F.3d 1309, 1312 (11th Cir. 2000). “The interpretation of a marine insurance

policy is a legal matter for a court.” Great Lakes Reinsurance (UK), PLC v. Rosin, 757 F. Supp.

2d 1244, 1250 (S.D. Fla. 2010) (citing Gulf Tampa Drydock Co. v. Great Atlantic Co., 757 F.2d

1172, 1174 (11th Cir. 1985)).

       a. Choice of Law

       The Temporary Binder contains a “Choice of Law” provision, reading as follows:

       “It is hereby agreed that any dispute arising hereunder shall be adjudicated
       according to well established, entrenched principles and precedents of substantive
       United States Federal Admiralty law and practice but where no such well
       established, entrenched precedent exists, this insuring agreement is subject to the
       substantive laws of the state of New York.”

ECF No. [62-1] at 17. Great Lakes argues that the Choice of Law clause requires that the Court

apply federal maritime law to the issue of the effect of the the Aarviks’ breach of warranty, or

else New York State law applies in the alternative. The Aarviks do not contest this point. As

such, the Court applies New York law to the substantive arguments raised by the parties.

       Courts routinely apply the choice of law clause specifying admiralty law or New York

law in marine insurance policies issued by Great Lakes. See Rosin, 757 F. Supp. 2d at 1251

(S.D. Fla. 2010) (collecting cases). Here, because there is no entrenched federal admiralty

precedent concerning the effect of a breach of an express warranty in a marine insurance policy,




                                                 6
                                                            Case No. 18-cv-60705-BLOOM/Valle


New York law will apply. See id., at 1257. In Rosin, the court set forth the relevant New York

law concerning the effect of a breach of an express warranty:

       New York law has long provided that “the breach of an express warranty [in a
       marine insurance policy], whether material to the risk or not, whether a loss
       happens through the breach or not, absolutely determines the policy and the
       assured forfeits his rights under it.” Cogswell v. Chubb, 1 A.D. 93, 36 N.Y.S.
       1076, 1077 (1st Dept.1896) (navigation limit warranty), aff'd, 157 N.Y. 709, 53
       N.E. 1124 (1899). As New York's Court of Appeals has explained, an express
       warranty in a marine insurance policy “must be literally complied with, and that
       noncompliance forbids recovery, regardless of whether the omission had a causal
       relation to the loss.” See Jarvis Towing & Transp. Corp. v. Aetna Ins. Co., 298
       N.Y. 280, 82 N.E.2d 577, 577 (1948) (no coverage due to breach of warranty that
       vessel, when tied up, would be in charge of a competent watchman who would
       conduct inspections of vessel at frequent intervals). See also Levine v. Aetna Ins.
       Co., 139 F.2d 217, 218 (2d Cir.1943) (barring coverage where there was breach of
       warranty that vessel would be equipped with a searchlight); Kron v. Hanover Fire
       Ins. Co., 15 N.Y.2d 521, 254 N.Y.S.2d 119, 202 N.E.2d 563–64 (1964) (applying
       literal compliance rule to bar coverage where insured breached warranty that
       gasoline would not be kept aboard tug).

Id. at 1257-58.

       b. Waiver

       Great Lakes argues that the Aarviks failed to comply with the warranty (Paragraph (r)) in

the Temporary Binder that a survey of the Vessel existed prior to the effective date of the

agreement, and failed to provide said survey to Plaintiff by January 18, 2018. The Aarviks do

not dispute that no survey existed prior to the effective date of the insurance. However, the

Aarviks counter that Great Lakes waived any right to enforce Paragraph (r) because Great Lakes

had actual knowledge that no survey was in existence at the time. See ECF No. [51] at 16-18.

The Aarviks also argue that Great Lakes waived the requirements of Paragraph (r), relying on the

first clause of that provision, stating: “[u]nless we agree in writing to the contrary…”

       Under New York law, “[w]aiver ‘is the voluntary and intentional relinquishment of a

contract right.’” Si Meat Vill., Inc. v. Amguard Ins. Co., 208 F. Supp. 3d 490, 492–93 (E.D.N.Y.



                                                 7
                                                            Case No. 18-cv-60705-BLOOM/Valle


2016) (quoting Stassa v. Stassa, 999 N.Y.S.2d 116 (2014). As such, waiver “requires ‘full

knowledge of the facts upon which the existence of the right depends.’” Id. (quoting Amrep

Corp. v. American Home Assurance Co., 440 N.Y.S.2d 244, 247 (1981)).

       In Si Meat, plaintiff sought recovery from its insurer for property damage and lost income

due to a fire. Id. at 491. The policy at issue required plaintiff to maintain an automatic fire

alarm on the premises. Id. at 492. The application for coverage, submitted by an insurance

broker, represented that there was a fire alarm on the premises. Id. Additionally, during

inspection of the subject property, an independent contractor was advised by the principal for

plaintiff that there was a working fire alarm on premises. Id. Yet, the parties agreed that in

actuality there was no fire alarm at the premises. Id. In granting defendant’s motion for

summary judgment on plaintiff’s claim for coverage, the Court held that “there was no waiver”

because defendant did not have “actual knowledge that there was no fire alarm at the premises.”

Id. at 493. Moreover, defendant’s “failure to learn the true state of affairs is not an adequate

substitute [for actual knowledge].” Id.

       Similarly, here, the evidence before the Court is that Great Lakes was advised that a

survey existed predating the subject incident and was not informed prior to the incident that no

such survey existed. Specifically, before issuance of the Temporary Binder, the Lloyd’s Broker

conveyed to Great Lakes that a survey existed but was physically located in California. The

Aarviks have failed to present any evidence that Great Lakes knew that no survey existed when it

issued the Temporary Binder, or at any time before the incident occurred. The Aarviks argue

that the request for 30 days to supply the survey necessarily imparted the knowledge to Great

Lakes that no survey existed. But according to the unrebutted testimony of Great Lakes’s

Underwriter’s corporate representative, Mr. Usher, in requesting the extension, the Lloyd’s



                                                  8
                                                            Case No. 18-cv-60705-BLOOM/Valle


Broker advised that the Aarviks required additional time to provide the survey because it was

located in California and the Aarviks were in Florida. Consistent with Mr. Usher’s testimony,

the Lloyd’s Broker who requested the extension believed, based upon the the Aarviks’

representation, that a pre-purchase survey existed. Mr. Usher further testified that Great Lakes

permitted the Aarviks 30 days to provide the survey that Great Lakes had been told existed in

California. Thus, the Aarviks’ hollow argument does not present a genuine issue of fact from

which a reasonable juror could conclude that Great Lakes had actual knowledge that no survey

existed. In the absence of any evidence that Great Lakes knew that a survey predating the

subject incident did not exist, this argument fails.

       The Court is also unpersuaded by the Aarviks’ second argument, that Great Lakes waived

the requirements of Paragraph (r) based on the language of the provision itself. Paragraph (r)

provides:

       Unless we agree in writing to the contrary, if we request a survey of the
       Scheduled Vessel then it is warranted that such survey is in existence prior to the
       effective date of this insurance and a copy of the same must be received by is
       within 30 days of the effective date of this agreement. If the survey makes any
       recommendations with respect to the Scheduled Vessel, then it is warranted that
       all such recommendations are completed prior to any loss giving rise to any claim
       hereunder…

       The Aarviks do not dispute that Great Lakes requested a survey of the Vessel, nor could

they, as it is explicitly requested in the Temporary Binder. Thus, unless the Parties agreed in

writing to the contrary, it is warranted that such a survey was in existence prior to the effective

date of the insurance. The Aarviks do not point to any specific language that would constitute

an agreement “to the contrary,” but contend that the “issuance of the temporary binder, a written

instrument, constitutes a waiver of the requirement contained in Paragraph (r) of the General

Conditions and Warranties …”       ECF No. [71] at 4. However, critically, no provision within the



                                                  9
                                                          Case No. 18-cv-60705-BLOOM/Valle


Temporary Binder contemplates, much less agrees, that a survey predating the effective date of

the insurance does not exist. That the Temporary Binder permits the Aarviks until January 18,

2018 to “suppl[y]” the survey, ECF No. [62-1] at 3, does not negate the warranty that the survey

already existed.

       Accordingly, because the Aarvik’s failed to comply with an express warranty, they are

prevented from recovering under the Temporary Binder for losses arising from the subject

incident.

IV.    CONCLUSION

       For the reasons stated herein, it is ORDERED AND ADJUDGED as follows:

             1. Plaintiff’s Motion for Summary Judgment, ECF No. [61], is GRANTED as set

                   forth above.

             2. Defendants’ Motion for Summary Judgment, ECF No. [51], is DENIED.

             3. The Clerk of Court shall CLOSE this case.

             4. To the extent not otherwise disposed of, any scheduled hearings are

                   CANCELED, all pending motions are DENIED as moot, and all deadlines are

                   TERMINATED.


       DONE AND ORDERED in Chambers at Miami, Florida this 15th day of January, 2019.




                                                     _________________________________
                                                     BETH BLOOM
                                                     UNITED STATES DISTRICT JUDGE
Copies to:

Counsel of Record


                                               10
